FERNANDEZ, Circuit Judge,
dissenting:
When the State seeks a writ of mandamus, as it has here, we must determine whether the factors, or guidelines, set forth in Bauman v. United States Dist. Court, 557 F.2d 650, 654-55 (9th Cir.1977) indicate that the writ should issue. Here, they surely do. The State has no other adequate means to obtain review if the writ of execution is to be carried out, and no appeal can correct that harm. While it cannot be said that the district court’s order manifests an oft-repeated error or raises especially new issues of law, the issue it raises is surely important — to what extent will federal courts begin parsing clemency decisions. Most importantly, the district court order is clearly erroneous as a matter of law because it bespeaks an expansion of court review to the point of micromanagement of the clemency process.
In point of fact, this 42 U.S.C. § 1983 case is little more than a grasp at a straw in an attempt to stop Siripongs’ execution. It seeks, in effect, to inject the federal courts into a review of Governor Wilson’s denial of clemency to a brutal murderer. Siripongs continues to insist that “despite the fact that his hands were cut, that clothing was found which was covered with blood which may have been his and that of a victim, that he had the stolen jewelry, that he had the victim’s credit cards, and that he was trying to hide evidence,” a phantom accomplice actually committed the murder, while Siripongs, himself, tried to protect the victims, who knew him. Siripongs v. Calderon, 35 F.3d 1308, 1323 (9th Cir.1994) (Fernandez, J. concurring and dissenting). I have never been overly impressed by his story, nor was the district court, nor, ultimately, was this court. See Siripongs v. Calderon, 133 F.3d 732 (9th Cir.), cert. denied, — U.S. -, 119 S.Ct. 101, 142 L.Ed.2d 80 (1998). Neither was the Governor.
In his attempt to induce us to review the Governor’s decision, he relies upon Ohio Adult Parole Auth. v. Woodard, — U.S. -, 118 S.Ct. 1244, 140 L.Ed.2d 387 (1998), and, in particular, upon the concurring opinion of Justice O’Connor. Id. at -, 118 S.Ct. at 1253.
Four justices of the Court were of the opinion that clemency in that case was a matter of grace, and that, in effect, the defendant had no liberty interest which gave him the right to demand that certain procedural requirements be followed. As those justices put it, he “is already under a sentence of death, determined to have been lawfully imposed. If clemency is granted, he obtains a benefit; if it is denied, he is no worse off than he was before.” Id. at-, 118 S.Ct. at 1252. Justice O’Connor, speaking for herself and three other justices, did not accept the approach that there was no liberty interest simply because “clemency is committed to the discretion of the executive....” Id. at -, 118 S.Ct. at 1253.1 She opined that “some minimal procedural safeguards apply to clemency proceedings.” Id. at-, 118 S.Ct. at 1254. But she did not opt for wholesale judicial intervention in the process or for a regime in which courts would pick over each word used by the executive in denying a clemency request. Two examples of when judicial intervention might be appropriate were a coin-flip scheme or the arbitrary denial of access to the process itself. Id. at -, 118 S.Ct. at 1254. Of course, examples are not rules, but these illustrate the severe limits that courts must put upon themselves if they hope to avoid handing another issue to defendants for their use in delaying an already lengthy (almost sempiternal) and cumbersome process still *1189further. That would then add another string to the bow of defendants who have been able to stave off their receipt of the punishment to which they are entitled for such a long time that our civilized desire to assure something close to perfect justice is seen as uncivilized behavior by many civilized countries.
But nothing Siripongs has presented comes even close to demonstrating the kind of behavior by Governor Wilson that should invoke our intervention. Certainly the' procedures used do not “shock the conscience.” Woratzeck v. Arizona Bd. of Exec. Clemency, 117 F.3d 400, 404 (9th Cir.1997). First, the Constitution of California does commit clemency decisions to the essentially unfettered discretion of the Governor. See California Constitution Article 5 § 8(a) (“the Governor ... may grant a reprieve, pardon and commutation, after sentence----”).
Second, the statutes of California have not imposed restrictions upon what the Governor must consider when he exercises that discretion, nor have they required any particular procedures, which he must follow. See Cal.Penal Code §§ 4800-14. The Governor “can deny the requested relief for any constitutionally permissible reason or for no reason at all.” See Connecticut Bd. of Pardons v. Dumschat, 452 U.S. 458, 467, 101 S.Ct. 2460, 2465-66, 69 L.Ed.2d 158 (1981)(Brennan, J., concurring). Siripongs asserts that the Governor must consider his “good conduct” in prison. However, the California Code section that he cites for that proposition says no such thing. See Cal.Penal Code § 4801.
Third, Siripongs was not subjected to a coin flip, nor was he denied access to the clemency process. He had an opportunity to present his case and the Governor penned a careful, detailed decision regarding it. The best he can do is argue that, somehow, he was impeded in his ability to argue his innocence to the Governor. But the Governor’s letter imposes no such limitation upon him. Thus, there is no basis for the argument that Siripongs was denied the ability to tell his side of the story by intentional or negligent misinformation from the Governor.
It is true that the Board of Prison Terms, from which the Governor asked for a report, indicated that it was not interested in information which was “duplicative of issues raised on appeal,” and went on to state that this particular review “does not include re-litigation of the issues decided in the various courts.” In my view, those thoughts are virtually tautological, and certainly did not prevent Siripongs from presenting any new information that he might have.2 Even if it did, we could hardly blame the Governor if he eschewed an opportunity to retry Siri-pongs’ case. At any rate, what Siripongs says he wanted was another opportunity to argue his unimpressive phantom accomplice story, but the Governor was well aware of that theory.
Siripongs also asserts that the Governor refused to consider the fact that he had been a model prisoner. But, as already noted, nothing in California law requires the Governor to place any weight whatever on the fact that a murderer is a nice man when he is in prison. At any rate, it is clear that the Governor did consider that fact; he was simply unmoved by it.3
After all is said and done, Siripongs has had a careful review of his case by numerous judges. He was found guilty beyond a reasonable doubt by a jury, which also found in favor of the death penalty. The trial judge went along with that decision. The conviction and sentence were unanimously affirmed by the California Supreme Court. See People v. Siripongs, 45 Cal.3d 548, 754 P.2d 1306, 247 Cal.Rptr. 729 (1988). Habeas corpus was denied by the district court judge and that denial was unanimously affirmed by three judges of this court. See Siripongs, 133 F.3d at 737. He was, in short, lawfully and properly found guilty of the vicious crime with which he was charged. Beyond *1190that, as the Governor perspicaciously and pithly summed up the matter before him:
Mr. Siripongs’ remorse is infrequent, his callous crimes unmitigated, his justifications nonexistent. His principal grounds for clemency — an unfortunate childhood, his good behavior while in confinement— are inadequate and could be invoked for nearly every death sentence.... Clemency is not an instrument to undo the considered judgment of the people of this State in favor of the death penalty, but to prevent a miscarriage of justice.
Siripongs has not been subjected to any injustice by the People of California, by the courts of this country, or by the Governor. His attempt to expand the Supreme Court’s “minimal procedural safeguards,” Woodard, — U.S.-, 118 S.Ct. at 1254, 140 L.Ed.2d 387, into a minute review of clemency procedures and decisions should not be countenanced.
Therefore, I respectfully dissent.

. A fifth justice agreed with that conclusion. Id. at-, 118 S.Ct. at 1255 (Stevens, J., concurring in part and dissenting in part).


. If Siripongs’ experienced counsel had any doubts about what information the Governor would accept, they could have asked the Governor for clarification. They didn’t.


. Siripongs also argues that the Governor arbitrarily frustrated his legitimate expectations in a clemency procedure by failing to consider that neither of the victims’ families want Siripongs to be executed. Because the Governor did consider the position of members of the victims’ families, this argument is specious.